DISMISS and Opinion Filed May 17, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00216-CV

                         JERRY DAVIS, Appellant
                                 V.
      DALLAS COUNTY, CITY OF DALLAS, DALLAS INDEPENDENT SCHOOL
        DISTRICT, DALLAS COUNTY COMMUNITY COLLEGE DISTRICT,
              DALLAS COUNTY SCHOOL EQUALIZATION FUND,
               AND PARKLAND HOSPITAL DISTRICT, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-15-00980

                             MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                  Opinion by Justice Whitehill
       Appellant appeals from the trial court’s judgment signed on January 25, 2016. In a letter

dated March 25, 2016, the Court questioned its jurisdiction over the appeal because it appeared

the notice of appeal was untimely. In that correspondence, we noted that the notice of appeal

was filed within fifteen days of the deadline and we instructed appellant that he could cure the

timeliness problem by filing, within ten days, a motion for extension of time to file the notice of

appeal. See Tex. R. App. P. 26.3. We cautioned appellant that failure to file an extension

motion by April 8, 2016 may result in dismissal of the appeal without further notice. As of

today’s date, appellant has not filed an extension motion.
       If no post-judgment motion extending the appellate timetable is filed, a notice of appeal

is due thirty days after the date the judgment is signed. See Tex. R. App. P. 26.1. An extension

of time may be granted if an appellant files a notice of appeal within fifteen days of the deadline

and files a motion complying with rule of appellate procedure 10.5(b). See Tex. R. App. P. 26.3,

10.5(b). Without a timely filed notice of appeal, this Court lacks jurisdiction. Tex. R. App. P.

25.1(b).

       The trial court signed the judgment on January 25, 2016. Appellant did not file any post-

judgment motion extending the appellate deadline. Accordingly, the notice of appeal was due on

February 24, 2016. See TEX. R. APP. P. 26.1. Appellant filed his notice of appeal on February

25, 2016, one day past the deadline. Although given an opportunity to cure the timeliness

problem by filing a motion for extension, appellant has failed to do so. Accordingly, we dismiss

the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE



160216F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

JERRY DAVIS, Appellant                            On Appeal from the 116th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-16-00216-CV       V.                       Trial Court Cause No. TX-15-00980.
                                                  Opinion delivered by Justice Whitehill.
DALLAS COUNTY, CITY OF DALLAS,                    Justices Myers and Stoddart participating.
DALLAS INDEPENDENT SCHOOL
DISTRICT, DALLAS COUNTY
COMMUNITY COLLEGE DISTRICT,
DALLAS COUNTY SCHOOL
EQUALIZATION FUND, AND
PARKLAND HOSPITAL DISTRICT,
Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees DALLAS COUNTY, CITY OF DALLAS, DALLAS
INDEPENDENT SCHOOL DISTRICT, DALLAS COUNTY COMMUNITY COLLEGE
DISTRICT, DALLAS COUNTY SCHOOL EQUALIZATION FUND, AND PARKLAND
HOSPITAL DISTRICT recover their costs of this appeal from appellant JERRY DAVIS.


Judgment entered May 17, 2016.




                                            –3–